                                                          USDCPage
             Case 1:19-cr-00064-GHW Document 58 Filed 07/17/20 SDNY1 of 1
                                                          DOCUMENT
MEMORANDUM ENDORSED                                       ELECTRONICALLY FILED
                                                          DOC #:
                                                          DATE FILED: 7/17/20




  Application granted. The Court will hold a hearing
  on July 21, 2020 at 5:00 p.m. The Court will
  circulate a separate order with dial-in information
  for the conference, which, the Court expects, will
  be conducted by Skype.
  The Clerk of Court is directed to terminate the
  motion pending at Dkt. No. 57.
  SO ORDERED
  July 17, 2020
